Name: Commission Regulation (EC) No 1672/94 of 7 July 1994 ending the charges against the tariff ceilings opened from 1 January 1994 to 30 June 1994 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Thailand, the Philippines and Russia
 Type: Regulation
 Subject Matter: political geography;  Asia and Oceania;  tariff policy;  leather and textile industries;  trade policy
 Date Published: nan

 12. 7. 94 Official Journal of the European Communities No L 178/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1672/94 of 7 July 1994 ending the charges against the tariff ceilings opened from 1 January 1994 to 30 June 1994 in die framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Thailand, the Philippines and Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), and in particular the third paragraph of Article 12 thereof, extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 (3) thereof, Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3832/90 suspension of customs duties in the context of preferential tariff ceilings is granted from 1 January 1994 to 30 June 1994 within the limits of the individual ceilings set out in column 7 of Annex I to that Regulation in respect of each of the categories of product under consideration ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 30 June 1994, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of the products of order Nos, categories and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table : Order Nos Category Origin Ceiling pairs pieces tonnes 40.0090 9 Thailand 65,500 40.0120 12 Philippines 1 594 500 40.0130 13 Thailand 1 009 000 40.0160 16 Thailand 49 500 40.0170 17 Thailand 40 500 40.0190 19 Thailand 873 000 40.0220 22 Philippines 324,500 40.0270 27 Thailand 130 000 40.0280 28 Thailand 54 500 40.0330 33 Thailand 121,000 40.0390 39 Philippines 50,500 40.0670 67 Thailand 42,500 40.0680 68 Thailand 45,500 40.0830 83 Thailand 30,000 40.0970 97 Thailand 11,000 42.1150 115 Russia 52,000 (') OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 338, 31 . 12. 1993, p. 22. No L 178/2 Official Journal of the European Communities 12. 7. 94 whereas on 15 June 1994, the sum of the quantities charged during the 1994 (1 January 1994 to 30 June 1994) preferential period has exceeded the ceilings in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings for the order Nos, categories and origins in question, HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened from 1 January 1994 to 30 June 1994 by Council Regulation (EEC) No 3832/90 relating to the products and origins indicated in the table below, shall cease to be allowed from 15 July 1994 : Order No Category CN code Description Origin 40.0090 9 5802 1 1 00 Terry towelling and similar woven terry Thailand (tonnes) 580219 00 fabrics of cotton ; toilet linen and kitchen linen, of terry towelling and ex 6302 60 00 similar woven terry fabrics, of cotton, other than knitted or crocheted 40.0120 12 6115 12 00 Panty-hose (tights), stockings, under Philippines (1 000 pairs 6115 19 10 stockings, socks, ankle-socks, sockettes or pieces) 6115 19 90 and the like, knitted or crocheted, other 6115 20 11 than for babies, including stockings for 6115 20 90 varicose veins, other than products of 6115 91 00 category 70 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 40.0130 13 6107 11 00 Men's or boys' underpants and briefs, Thailand (1 000 pieces) 6107 12 00 women's or girls' knickers and briefs, 6107 19 00 knitted or crocheted, of wool, cotton or of man-made fibres 6108 21 00 6108 22 00 6108 29 00 40.0160 16 6203 11 00 Men's or boys' suits and ensembles, Thailand (1 000 pieces) 6203 12 00 other than knitted or crocheted, of 6203 19 10 wool, of cotton or of man-made fibres, 6203 1 9 30 excluding ski suits ; men's or boys' 6203 21 00 tracksuits with lining, with an outer 6203 22 80 shell of a single identical fabric, of 6203 23 80 cotton or of man-made fibres 6203 29 18 6211 32 31 6211 33 31 40.0170 17 6203 31 00 Men's or boys' jackets excluding waister Thailand (1 000 pieces) 6203 32 90 jackets and blazers, other than knitted 6203 33 90 or crocheted, of wool, of cotton or of 6203 39 19 man-made fibres 12. 7. 94 Official Journal of the European Communities No L 178/3 Order No Category CN code Description Origin 40.0190 19 6213 20 00 Handkerchiefs other than knitted or Thailand (1 000 pieces) 6213 90 00 crocheted 40.0220 22 5508 10 11 Yarn of staple or waste synthetic, fibres Philippines (tonnes) 5508 10 19 not put up for retail sale 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 40.0270 27 6104 51 00 Women's or girls' skirts, including Thailand (1 000 pieces) 6104 52 00 divided skirts 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 40.0280 28 6103 41 10 Trousers , bib and brace overalls , Thailand (1 000 pieces) 6103 41 90 breeches and shorts (other than 6103 42 10 swimwear) knitted or crocheted, of 6103 42 90 wool, of cotton or man-made fibres 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 40.0330 33 5407 20 1 1 Woven fabrics of synthetic filament Thailand (tonnes) yarn obtained from strip or the like of 6305 31 91 polyethylene or polypropylene, less 6305 31 99 3 m wide ; sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like No L 178/4 Official Journal of the European Communities 12. 7. 94 Category CN code Description OriginOrderNo 40.0390 39 6302 51 10 Table linen, toilet and kitchen linen Philippines (tonnes) 6302 51 90 other than knitted or crocheted, other 6302 53 90 than of terry towelling or similar terry ex 6302 59 00 fabrics of cotton 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 40.0670 67 5807 90 90 Knitted or crocheted clothing Thailand (tonnes) accessories other than for babies, 6113 00 10 household linen of all kinds, knitted or 6H7 10 00 crocheted ; curtains (including drapes) ,,, 71 » nn and interior blinds, curtain or bed 6117 80 10 va'ances and other furnishing articles 6117 80 90 knitted or crocheted blankets and , 6 1 17 90 oo travelhng rugs, other knitted or crocheted articles including parts of 6301 20 10 garments or of clothing 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 1 1 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 40.0680 68 6111 10 90 Babies' garments and clothing Thailand (tonnes) 61 1 1 20 90 accessories, excluding babies' gloves, 6111 30 90 mittens and mitts of categories 10 and ex 6111 90 00 87, and babies' stockings, socks and sockettes, other than knitted or ex 6209 10 00 crocheted of category 88ex 6209 20 00 5 7 ex 6209 30 00 ex 6209 90 00 40.0830 83 6101 10 10 Overcoats, jackets, blazers and other Thailand (tonnes) 6101 20 10 garments, including ski suits, knitted or India 6101 30 10 crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 6102 10 10 69 72 73, 74 and 75 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 12. 7. 94 Official Journal of the European Communities No L 178/5 Order No Category CN code Description Origin 40.0970 97 5608 11 11 Nets and netting made of twine, Thailand (tonnes) 5608 11 19 cordage or rope, and made up fixing 5608 11 91 nets of yarn, twine, cordage or rope 5608 11 99 S608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 42.1150 115 5306 10 11 Flax or ramie yarn Russia 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 1 1 5306 20 19 5306 20 90 5308 90 1 1 5308 90 13 5308 90 19 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1994. For the Commission Christiane SCRIVENER Member of the Commission